DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022 has been entered.
Disposition of Claims
Claims 1-2, 4, 6, 8-10 & 12-14 are pending and rejected.
Claims 3, 5, 7 & 11 are canceled.
Response to Arguments
Applicant’s arguments, see Pages 4-9, filed June 30, 2022, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 1-2, 4, 6, 8-10 & 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6, 10 & 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Leiner et al. (hereinafter "Leiner") (U.S. 5,554,100) in view of Blazejewski (US 2021/0196107).
Regarding Claim 1, Leiner discloses a medical endoscope (Fig. 1, 100; Col. 4, Lines 1-2) comprising:
a main body (Fig. 1, 200; Col. 4, Lines 3-4);
a rigid elongated shaft (Fig. 1, 300 wherein 300 is rigid; Col. 4, Lines 5-6 & Lines 18-20) having a proximal end (300 has a proximal end; see Fig. 9) connected to a distal end of the main body (the proximal end of 300 is connected to a distal end of 200; see Fig. 9), the elongated shaft having a distal end region (Figs. 2 & 7A, a distal end region defined between 331 and 312; Col. 4, Lines 26-36 & Col. 6, Lines 19-23) and a shaft main section arranged between the distal end region and the distal end of the main body (Figs. 7A & 9, a main region defined between 331 and the distal end of 200; Col. 6, Lines 19-23), and
at least one light guide (Figs. 7A & 9, 500; Col. 6, Lines 31-34 & Col. 7, Lines 65-67) having a plurality of individual fibres (Fig. 7A, 510; Col. 6, Lines 32-35) disposed longitudinally through the shaft (Col. 6, Lines 39-41),
wherein at least a portion of fibres of the plurality of individual fibres in the distal end region are bonded over a length of at least 50% of the distal end region with an inflexible adhesive (Fig. 7A, 510 are cemented over an entire length of the distal end region with a cement; Col. 6, Lines 50-67 & Col. 7, Lines 1-12) having a hardness so as to be grindable (Col. 7, Lines 3-5),
the shaft main section has a round cross-section (see Fig. 7B), and the at least one light guide within the distal end region is connected to a wall of the shaft with the inflexible adhesive (Col. 6, Lines 50-67 & Col. 7, Lines 1-12).
Leiner fails to explicitly disclose wherein the distal end region has a non-circular cross-section; and the shaft main section has a greater circumference than a circumference of the distal end region.
However, Blazejewski teaches a medical endoscope (Fig. 1, 1; [0033]) comprising:
a rigid elongated shaft (Fig. 4, 10 wherein 10 is rigid; [0003] & [0033]) having a distal end region (Fig. 6, 17; [0034]) with a non-circular cross-section (Fig. 6, 17 has an oval cross-section; [0034]) and a shaft main section (Fig. 6, 16; [0034]); and
wherein the shaft main section has a greater circumference than a circumference of the distal end region (Fig. 6, as a circumference of 17 is fully inscribed in a circumference of 16, the circumference of 16 is larger than the circumference of 17; [0036]).
The advantage of the narrower non-circular distal end and the wider circular proximal end is to allow an instrument to be inserted into a small cavity while having sufficient space to proximally operate the instrument (Blazejewski; [0006]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the shaft of the arthroscope as disclosed by Leiner, to have the narrower non-circular distal end and the wider circular proximal end taught by Blazejewski, to allow an instrument to be inserted into a small cavity while having sufficient space to proximally operate the instrument (Blazejewski; [0006]).
Regarding Claim 2, Leiner, as previously modified by Blazejewski, discloses the medical endoscope according to Claim 1. Leiner, as previously modified by Blazejewski, fails to explicitly disclose wherein the distal end region has a length of 70-240 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the length of the shaft of Leiner to be 70-240 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, shaft would not operate differently with the claimed length. Further, Applicant places no criticality on the range claimed, indicating that the distal end region “can” have certain lengths (see Applicant’s specification, Page 4, Lines 13-20).
Regarding Claim 4, Leiner, as previously modified by Blazejewski, discloses the medical endoscope according to Claim 1. Leiner further discloses wherein the at least the portion of fibres of the at least one light guide in the distal end region are bonded over a length of at least 65% of the distal end region with the inflexible adhesive (Fig. 7A, 510 are cemented over an entire length of the distal end region with a cement; Col. 6, Lines 50-67 & Col. 7, Lines 1-12).
Regarding Claim 6, Leiner, as previously modified by Blazejewski, discloses the medical endoscope according to Claim 1. Leiner further discloses wherein the at least one light guide in the shaft main section passes through a tubing at least sectionally (Fig. 7A, 330; Col. 5, Lines 38-42).
Regarding Claim 10, Leiner, as previously modified by Blazejewski, discloses the medical endoscope according to Claim 1. Leiner further discloses wherein the inflexible adhesive is an epoxy adhesive (Col. 6, Lines 61-64).
Regarding Claim 12, Leiner, as previously modified by Blazejewski, discloses the medical endoscope according to Claim 1. Leiner further discloses wherein the inflexible adhesive seals the distal end region in one or more of a gas-tight manner and a liquid-tight manner (Col. 6, Lines 64-67).
Regarding Claim 13, Leiner, as previously modified by Blazejewski, discloses the medical endoscope according to Claim 1. Blazejewski further teaches wherein the distal end region has a smaller diameter than a diameter of the shaft main section (Fig. 6, d2 and d3 of 17 are both smaller than d1 of 16; [0036]).
Regarding Claim 14, Leiner discloses a method for assembling the medical endoscope (Col. 6, Lines 31-33) according to Claim 1 (THE REJECTION OF CLAIM 1 IS NOT REPRODUCED HEREIN FOR THE SAKE OF BREVITY), the method comprising:
placing the inflexible adhesive within the distal end region of the shaft of the endoscope in at least one position (Col. 6, Lines 43-44),
introducing the at least one light guide having the plurality of individual fibres into the shaft part (Col. 6, Lines 33-43), and
one of curing the adhesive and allowing the adhesive to cure (Col. 6, Lines 44-45).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Leiner et al. (hereinafter "Leiner") (U.S. 5,554,100) in view of Blazejewski (US 2021/0196107) as applied to Claim 1 above, and further in view of Brustad (U.S. 5,335,647).
Regarding Claim 8, Leiner, as previously modified by Blazejewski, discloses the medical endoscope according to Claim 1. Leiner, as previously modified by Blazejewski, fails to explicitly disclose wherein the inflexible adhesive has a Shore-D hardness of 70-75.
However, Brustad teaches a medical endoscope (Fig. 1, 10; Col. 2, Lines 43-44) comprising:
a shaft (Fig. 1, 21; Col. 2, Lines 50-55) having a distal end region (Fig. 1, 14 ; Col. 2, Lines 50-55);
at least one light guide (Fig. 3, an optical lighting bundle comprising 27, Lines 59-63) having a plurality of individual fibres (Fig. 3, 27; Col. 2, Lines 60-63) disposed longitudinally through the shaft (Col. 3, Lines 3-5);
wherein at least a portion of fibres of the plurality of individual fibres in the distal end region are bonded with an inflexible adhesive (Figs. 3 & 7, 27 is potted with 38; Col. 3, Lines 30-45); and
wherein the inflexible adhesive has a Shore-D hardness of 70-75 (Fig. 7, 38 has a Shore hardness of 71D; Col. 4, Lines 14-23).
Therefore, It would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to make the cement, as disclosed by Leiner, as previously modified by Blazejewski, to have a durometer of Shore hardness of 71D, as taught by Brustad, as it has been held that the selection of a known material based on its suitability for its intended use —for potting optical fibers in a shaft of an endoscope— is obvious to someone with ordinary skill in the art (see MPEP 2144.07).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Leiner et al. (hereinafter "Leiner") (U.S. 5,554,100) in view of Blazejewski (US 2021/0196107) as applied to Claim 1 above, and further in view of Brustad (U.S. 5,335,647), as evidenced by Epoxy Technology Inc., Safety Data Sheet Epo-Tek 310M-1 Part A & 310M-1 Part B, November 7, 2014, Epoxy Technology Inc., Revision 1, Pages NPL-1 to NPL-12 (hereinafter "Epo-Tek").
Regarding Claim 9, Leiner, as previously modified by Blazejewski, discloses the medical endoscope according to Claim 1. Leiner, as previously modified by Blazejewski, fails to explicitly disclose wherein the inflexible adhesive is a two-component adhesive.
However, Brustad, as evidenced by Epo-Tek, teaches a medical endoscope (Fig. 1, 10; Col. 2, Lines 43-44) comprising:
a shaft (Fig. 1, 21; Col. 2, Lines 50-55) having a distal end region (Fig. 1, 14 ; Col. 2, Lines 50-55);
at least one light guide (Fig. 3, an optical lighting bundle comprising 27, Lines 59-63) having a plurality of individual fibres (Fig. 3, 27; Col. 2, Lines 60-63) disposed longitudinally through the shaft (Col. 3, Lines 3-5);
wherein at least a portion of fibres of the plurality of individual fibres in the distal end region are bonded with an inflexible adhesive (Figs. 3 & 7, 27 is potted with 38; Col. 3, Lines 30-45); and
 wherein the inflexible adhesive is a two-component adhesive (Fig. 7, 38 is Epo-Tek 310; (Brustad; Col. 4, Lines 26-38); wherein Epo-Tek evidences that Epo-Tek 310 is a two part epoxy; (Epo-Tek; Page NPL-1 & Page NPL-7)).
Therefore, It would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to make the cement, as disclosed by Leiner, as previously modified by Blazejewski, be a two part epoxy, as taught by Brustad, as evidenced by Epo-Tek, as it has been held that the selection of a known material based on its suitability for its intended use —for potting optical fibers in a shaft of an endoscope— is obvious to someone with ordinary skill in the art (see MPEP 2144.07). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795